Citation Nr: 1411500	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; partial left median neuropathy with lateral anterachial cutaneous nerve involvement, evaluated as 30 percent disabling; tinea pedis and tinea manus, evaluated as 10 percent disabling; a nose scar, evaluated as zero percent disabling; and bilateral hearing loss, evaluated as zero percent disabling.  His combined rating is 80 percent. 

2.  The most probative evidence indicates that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in a November 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with the claim which sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, he has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran claims that his service-connected disabilities prevent him from engaging in substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence shows that the Veteran has a number of nonservice-connected disabilities, to include degenerative joint disease of the back, hips, and knees, as well as residuals of a right hand injury, residuals of right lung lobe surgery, residuals of pneumonia, and a chest injury.  Service connection is currently in effect for PTSD, evaluated as 70 percent disabling; partial left median neuropathy with lateral anterachial cutaneous nerve involvement, evaluated as 30 percent disabling; tinea pedis and tinea manus, evaluated as 10 percent disabling; nose scar, evaluated as zero percent disabling; and bilateral hearing loss, evaluated as zero percent disabling.  The Veteran's combined disability evaluation during the course of the claim is 80 percent, meeting the schedular requirements for TDIU.  See 38 C.F.R. 
§ 4.16(a).  The remaining question before the Board is whether the Veteran is unemployable solely by reason of his service-connected disabilities, taking into account his educational and occupational background. 

The Veteran relates unemployment to his service-connected disabilities.  The Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  While the VA examiners found that the Veteran's psychiatric symptoms are productive of some occupational impairment, 
it has consistently been determined that his psychiatric disability does not render the Veteran unemployable.  

Historically, the evidence reflects the Veteran completed one year of college.  His occupational history included being the owner of a manufacturing company for 18 years, and working as a heavy equipment operator.  He also did some construction work and was employed as a driver.  The Veteran was last employed full time 
in 1995 and continued working until 1996.  He was convicted for assault and incarcerated from 1998 to 2009.  While in prison, the Veteran completed training 
as a dental lab technician and made dentures for other inmates.  The Veteran also taught GED courses and worked in some kind of maintenance capacity.  He received no significant psychological treatment while in prison.  

Throughout the appeal, the Veteran's Global Assessment of Functioning (GAF) scores mostly ranged from 50 to 60.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2013).  Additionally, the VA examiners characterized the Veteran's PTSD as productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation.  Total social or occupational impairment was not found.  

Psychiatric outpatient treatment note in July 2009 recorded complaints of problems sleeping.  The Veteran denied any contact with his children or sister.  Reportedly, he avoided crowds.  The clinician noted diagnoses of mood disorder, personality disorder, and PTSD by history.  His GAF score was 55.  Subsequent treatment notes show that the Veteran, who lives in a 1.7 acres farm, worked on his farm and was refurbishing his home.  He was assigned GAF scores of 50 and 60 in September and October 2009.   

On VA psychological examination in December 2009, the examiner diagnosed chronic PTSD, depressive disorder not otherwise specified (NOS) and mixed personality disorder; a GAF score of 56 was assigned.  The examiner indicated that the Veteran presented with significant symptoms of PTSD, specifically, problems with sleep and social alienation.  The examiner determined that the Veteran would likely have difficulty working in jobs where there was significant interpersonal tension and would face problems with problem solving social conflicts.  He tended to be bitter, blameful and explosive.  He would be best off in a position where he could work independently.  The Veteran also reported some physical difficulties such as weakened grip strength, which could also present some limitations.  The examiner opined that the Veteran was employable, but he would have to find the right employment situation.  The examiner further noted that the Veteran fell in 
the category of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, irritability, diminished concentration, and pervasive social isolation.  

In a statement in August 2010, a VA physician assistant (PA) noted that the 
Veteran was being treated for multiple conditions, to include arthralgia due to osteoarthritis, right hand carpal tunnel syndrome status post-repair, and left shoulder glenohumeral arthritis with impingement symptoms status post-repair.  The PA also noted that the Veteran had a diagnosis of PTSD with associated depression.  
The PA opined that due to the cumulative burden of the diagnoses as listed, he considered the Veteran unable to secure and maintain gainful employment.  To the extent that the PA opined that the Veteran was unemployable, he attributed the Veteran's unemployability to the cumulative effect of multiple nonservice-connected disabilities and PTSD, as opposed to the service-connected disabilities alone.  Nonservice-connected disabilities cannot be considered when deciding entitlement to TDIU.

In a medical statement in September 2010, a VA social worker noted that the Veteran was being treated for multiple physical and mental disorders, with a primary diagnosis of PTSD and symptoms of bipolar disorder.  The social worker concluded that the Veteran was unable to secure and maintain gainful employment due to the cumulative burden of these two diagnoses.  However, the social worker also found that with some space and autonomy the Veteran could function relatively well, which is consistent with the VA examiners' findings.  

In this regard, on VA psychiatric examination in July 2012, the Veteran 
reported problems getting along with others, to include during recent short term employment.  Following an examination of the Veteran and a review of the 
claims file, the examiner diagnosed PTSD, productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  However, the examiner indicated that the Veteran's psychiatric symptoms were significantly exacerbated by his personality disorder, which led the Veteran to be inflexible in relationships, resulted in rigid thinking patterns, and caused him to have affective responses above and beyond those typically experienced by individuals with PTSD alone.  The Veteran's personality disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran's PTSD symptoms, including hypervigilance and irritability, limited his employment ability in a work setting that required interactions with others, including co-workers and the general public.  However, the Veteran's PTSD would not prevent him from maintaining gainful employment in a work setting that did not require much interaction with others.  The examiner indicated that many Veterans with PTSD were able to successfully function in jobs with limited social interactions, such as truck drivers, self-employed repairman, rural postal carriers or delivery man.  The examiner noted that the Veteran was quite articulate and able to apply his intelligence to new situations, as evidenced by his completion of a dental program while incarcerated.  Finally, the examiner concluded that the Veteran's primary description of his occupational problems resulted from social interactions, as well as appropriate affective responses and cognitive interpretations in such situations.  These experiences were the result of his personality disorder, as opposed to PTSD.  
The Veteran's personality disorder is not a service-connected disability and as 
such, that condition cannot be considered when deciding entitlement to TDIU.

With respect to the Veteran's other service-connected disabilities, the evidence shows that the limitations presented by these conditions are mostly restricted heavy lifting, restricted non-dominant hand fine motor movements, and decreased hearing acuity in certain settings.  The evidence shows that following his release from prison, the Veteran has been actively working on his farm and rehabilitating his home, which presumably requires some physical labor.  He is also capable of driving and taking care of himself.  

On VA scars examination in January 2010, the examiner noted a history of tinea pedis and tinea manus in service, resolved, with no recurrence or residual.  There was no current treatment or local symptoms.  The examiner also noted a very faint linear nasal scar with no associated symptoms.  The scar measured one cm and it was nontender, nonadherant, stable and superficial.  The scar was described as asymptomatic.  The examiner found that the Veteran was unable to do any repetitive activity or lifting due to the service-connected left upper extremity disability.  He was able to lift 5 to 10 pounds, occasionally, with his dominant right upper extremity.  The Veteran's use of tools was not impaired, although his left upper extremity disability impaired his ability to drive due to paresthesias and numbness.  The examiner opined that the Veteran was not capable of heavy physical work, however, he was capable of light physical work with adaptation 
for primarily right upper extremity work.  Sedentary work was also feasible.  

The Veteran underwent a peripheral nerves VA examination in January 2010, 
to evaluate the service connected partial left median neuropathy with lateral anterachial cutaneous nerve involvement.  The Veteran, who is right handed, complained of weakness, occasional pain and numbness in the left arm since surgery 1995.  He reported inability to do machine shop work due to the left upper extremity symptoms, as well as difficulty driving due to exacerbations.  At that time the Veteran reported being a farmer.  The examiner noted a history of bilateral carpal tunnel surgeries.  The examiner opined that the Veteran's service-connected left upper extremity disability resulted in mild occupational limitation on his ability for hand manipulation and fine motor movements due to left hand weakness.  Said limitation would present a mild to moderate impairment in the Veteran's employability as a farmer.  

The Veteran underwent a VA general examination in July 2012.  With regard to the Veteran's upper left extremity disability, the Veteran complained of decreased left hand sensation and strength, with difficulty grasping objects firmly ad dropping things.  He was noted to be right hand dominant.  The examiner noted peripheral neuropathy.  Specifically, median nerve damage due to brachial plexus injury.  The examiner diagnosed moderate incomplete paralysis of the median nerve.  The examiner indicated that the service-connected left upper extremity disability impaired the Veteran's ability to work that required manual dexterity of the left hand, such as typing.  He was capable of active work such as light lifting of approximately five pounds, and operating objects that did not require a firm grip.  

The Veteran's service-connected skin disorder was also examined at that time.  The examiner noted a diagnosis of tinea pedis and tinea manis, which affected less than five percent of total or exposed body area and was treated with topical medication.  There was also a faint 1.3 cm scar on the Veteran's nose was also noted.  The scar was skin color and was not painful.  There was no disfigurement, adherence to underlying tissue, abnormal pigmentation, gross distortion or asymmetry of facial features, limitation of function, elevation or depression.  The examiner opined that these disabilities had no impact on the Veteran's ability to work.  

Finally, on VA audiological examination in July 2013, the examiner opined that the Veteran's bilateral hearing loss impacted the Veteran's activities of daily living and his ability to work because his hearing acuity lacked clarity, especially for women's voices.  Reportedly, the Veteran also related difficulty hearing in the presence of background noise.  

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities, particularly his PTSD, on his occupational and 
social functioning.  Those problems, however, are compensated by his current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his PTSD, partial left median neuropathy with lateral anterachial cutaneous nerve involvement, tinea pedis and tinea manus, nose scar, and bilateral hearing loss, may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 80 percent rating, which contemplates significant impairment in earning capacity.  In this case, the preponderance of the evidence is against a finding of individual unemployability based solely on these disabilities.  38 C.F.R. § 4.1 (2013).  

Based upon the foregoing, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment, occupational background, and training, render him unable to secure or follow a substantially gainful occupation.  Although the evidence of record indicates that the Veteran has not worked since 1996, the preponderance of the evidence is against finding that his service-connected disabilities alone render him unemployable.  

In sum, the preponderance of the competent evidence of record is against a finding that his service connected disabilities preclude him from gainful employment.  Accordingly, the Board finds that a total disability rating based upon individual unemployability due to service-connected disability is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a total disability rating for based on individual unemployability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


